Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Applicant's submission filed on 1/28/22 has been entered.  Claims 1-20 are cancelled.  Claims 21-40 are presented for examination.

Double Patenting
Claims 21-40 of this application are patentably indistinct from at least the claims of Application Numbers 17182519; 16/123508; 14221420; 16057100; 14221792.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the Patent Applications above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the applications recite at least the following limitations: - -receiving, at an acquirer processor over an electronic network and from a point- of-sale device, electronic transaction data at least identifying a combination transaction vehicle associated with a pooled closed-loop account and an open-loop account. determining, by the acquirer processor, that the electronic transaction data identifies an entity associated with the pooled closed-loop account; --
With respect to the following limitations, receiving, a selection of the pooled closed-loop account;
 “returning, by the acquirer processor over the electronic network, one or more approvals to the point-of-sale device based on determining: (i) that the pooled closed- loop account has insufficient resources to complete the electronic transaction and (ii) that the open-loop account has sufficient resources to complete the electronic transaction”,
the current application differs from the applications/patents above on which account has sufficient resources to complete the transaction.  For example, in the current application one or more approvals a returned if the closed-loop account has insufficient resources and the open-loop account has sufficient resources.  In the issued patent, a full approval is returned if the open-loop account has sufficient funds. It is a matter of design choice which account is considered first.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Note: The following analysis is based on the Revised Guidance titled  “2019 Revised Patent Subject Matter Eligibility Guidance (Vol. 84, No. 4).

STEP 1
Is the claim(s) directed to a process, machine, manufacture or composition of matter?
Claims 21-40 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter). The answer is YES.

STEP 2A. Prong 1
The claims disclose the abstract idea of returning one or more approvals to a point of sale transaction if a pooled closed-loop account used for a transaction has insufficient resources and an open-loop account has sufficient funds to complete the transaction.

Exemplary claim 21 recites the following abstract concepts that are found to include “abstract idea”: 
“-receiving, electronic transaction data at least identifying an account number for a combination transaction vehicle associated with a pooled closed-loop account and an open-loop account; 
-receiving, a selection of the pooled closed-loop account;
-determining, that the electronic transaction data identifies an entity associated with the pooled closed-loop account; and 
-returning, one or more approvals to the point-of-sale device based on determining: (i) that the pooled closed- loop account has insufficient resources to complete the electronic transaction and (ii) that the open-loop account has sufficient resources to complete the electronic transaction.  
The remaining limitations are no more than computer elements (i.e., a processor, a point of sale, an electronic network) to be used as a tool to perform this abstract idea.
The recited limitations cover a process that, under its broadest reasonable interpretation, covers subject matter viewed as a certain method of organizing human activity with the additional recitation of generic computer components. For example, but for the “by the acquirer processor,” language, “receiving”, “determining” , and “returning” in the context of this claim encompasses the receiving the transaction data, determining if the funds are sufficient, and sending a one or more approvals. 
The practice of , “receiving”, “determining” , and “returning”  data, as well as approving the transaction based the amount of funds in the accounts  is a commercial or legal interaction long prevalent in our system of commerce. The claims recite the idea of performing various conceptual steps generically resulting in the approval of a transaction. As determined earlier, none of these steps recites specific technological implementation details, but instead get to this result by receiving, determining and returning data. Thus, the claims are directed to a certain method of organizing human activity
STEP 2A, Prong 2
Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 
The claim recites one additional element: that a processor is used to perform the steps.
The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (returning, by the acquirer processor a full approval). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

STEP 2B
The next issue is whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception. Taking the claim elements separately, the function performed by the computer system at each step of the process is purely conventional. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the determining if the account has sufficient funds as well as approving the transaction steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims are not sufficient to amount to significantly more than the judicial exception.
Considered as an ordered combination, the computer components of Applicants' claims add nothing that is not already present when the steps are considered separately. The claimed invention does not focus on an improvement in computers as tools, but rather certain independently abstract ideas that use computers as tools. {Elec. Power, 830 F.3d at 1354). (Step 2B: NO). 
There is no indication that indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. 
See MPEP 2106.05(d)(II) The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. A VAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,1355,112 USPQ2d 1093,1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hoteis.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial,Vne claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

iv. Storing and retrieving information in memory, VersataDev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306,1334,115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363,115 USPQ2d at 1092-93.

The claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stouffer et al. (2012/0130787 A1),  in view of Fernandes et al. (2006/0000900 A1)

Re-claim 21, Stouffer et al. teach a computer-implemented method of processing an electronic transaction using a combination transaction vehicle, the computer-implemented method comprising: 
-receiving, at an acquirer processor over an electronic network and from a point- of-sale device associated with a terminal identifier, electronic transaction data at least identifying an account number for a combination transaction vehicle associated with a pooled closed-loop account and an open-loop account; (see e. g. paragraphs 
– [0005] The method may further comprise receiving, by a processing platform, a data element comprising transaction data associated with a transaction for the user, the transaction data comprising a transaction amount, discount card data, and merchant identification data.
[0016, 0017] The user 100 may employ the multi-purse prepaid consumer discount card 110 or the card account number at a merchant point of sale (POS) 115 to make a purchase transaction.
[0035] At step 240, the multi-purse prepaid consumer discount card 110 may be scanned at the merchant point of sale 115 during a transaction. Information associated with the merchant such as a merchant identifier may be captured along with the other transaction data (e.g. transaction amount, user account number). The information may flow through the payment network as described in FIG. 2 to the payment processing platform 185 for analysis. 
[0036] At step 245, the transaction data received by the payment processing platform 185 may be processed by the processing engine 190 using the authorization tables 192. As illustrated in FIG. 7, the authorization tables may include user data for each user, merchant data for each merchant partner, etc. The user data may include account number, expiration data, purse balances, information on credit or debit facilities, etc. Merchant partner data may include merchant name, merchant ID, assigned merchant category, etc. The processing engine 190 may compare transaction amount and merchant identifier against purse balance information stored in the authorization tables 192 to determine whether a transaction is approved or declined.
-determining, by the acquirer processor, using the terminal identifier, that the electronic transaction data identifies an entity associated with the pooled closed-loop account; and (see e. g. paragraphs

[0026] Another embodiment may use a closed-loop network system architecture whereby the card may be accepted at a restricted set of merchants. In such an embodiment, certain methods (e.g., transaction processing, settlement) may not involve an association network 135.
[0056] At step 410, the processing engine 190 may look up the card account number received in the transaction data from the merchant POS 115. At step 415, the processing engine 190 may determine whether the card is valid. Card validity may be based on a number of factors (e.g., active account number, expiration date, etc.). If the card is invalid, transaction is declined (step 490). If the card is valid, the processing engine 190 looks up the merchant identifier fields from the POS transaction data (step 420).
[0057] At step 425, the processing engine may check the authorization tables 192 to see if the indicated merchant is a program partner. If so, at step 430 the processing engine 190 may determine which merchant category purse the indicated merchant is assigned to and look up the current balance for that merchant category purse in the authorization tables 192. 
[0063] Referring back to step 425, if the transaction has been initiated at a merchant that is not a program partner, the processing engine 190 may look up the current balance of the general-purpose purse in the authorization tables 192 (step 460). In one embodiment, prepaid funds allocated to one of the merchant category purses cannot be applied since the merchant is not a program partner but funds from the general-purpose purse may still be used to cover the transaction. 
 See also fig. 5A – (420) – Look up Merchant Identifiers from POS Data Fields)
-returning, by the acquirer processor over the electronic network, one or more approvals to the point-of-sale device based on determining: (i) that the pooled closed- loop account has insufficient resources to complete the electronic transaction and (ii) that the open-loop account has sufficient resources to complete the electronic transaction.  (see e.g. paragraphs
[0058] Referring back to step 435, if a determination is made that the merchant category purse does not contain sufficient funds to cover the transaction amount, the processing engine 190 may look up the current balance of the general-purpose purse in the authorization tables 192 (step 445). At step 450, the processing engine 190 may determine whether the combined balance of the merchant category purse and the general-purpose purse are sufficient to cover the transaction amount. If so, the transaction is authorized (step 455). This type of transaction may be called a "seamless split-tender" transaction because funds from two different purses are used to cover the transaction amount but no user or merchant action is required at the POS in order to effect this split-tender transaction.
[0059] In addition to the prepaid funding of the multi-purse prepaid consumer discount card, some embodiments may include an associated credit or debit capability. If at step 450, the combined balance of the merchant category purse and the general-purpose purse are not sufficient to cover the transaction amount, the system may determine if an associated credit or debit facility exists (step 470). If so, the processing engine 192 may determine if the credit or debit facility is sufficient to cover the remaining transaction balance, that is, the portion of the transaction amount that exceeds the combined balance of the merchant category purse and general-purpose purse. The full amounts of these prepaid balances may be applied first towards the total transaction amount prior to funding the remainder with a credit or debit facility. When the credit or debit facility is sufficient to cover the remaining transaction balance (step 472, Yes), the transaction is authorized (step 455). This transaction may also be a "seamless split-tender" transaction since no user or merchant action is required at the POS at the time of the transaction).

Stouffer et al. do not explicitly teach the following limitation as claimed. 
However, Fernandes et al. teach
-receiving, at the acquirer processor, a selection of the pooled closed-loop account; -(see e. g. paragraph [0210] - central server 2130 references codes transmitted from the reader with database 2134 to match up the transmitted data to a particular coalition infrastructure 2140 or 2142. Moreover, as the second data type may include a plurality of numbers designating different members of a coalition participating in the closed-loop transaction processing, processor 2122 and central server 2130 are also able to recognize transactions relating to particular members of a specific coalition for completion of the transaction.)

Fernandes et al. also teach
-receiving, at an acquirer processor over an electronic network and from a point- of-sale device, electronic transaction data at least identifying a combination transaction vehicle associated with a pooled closed-loop account and an open-loop account; (see e. g. paragraphs [0214 - 0215]  POS reader device detects whether a coalition card is being offered by a user as a payment vehicle for a transaction. If use of a coalition-type card is detected in step 2202, in a second step 2204 the system checks to see if there is a merchant preference for conducting the transaction over a closed- or open-loop network. In a third step 2206, the system checks to see if there is a cardholder preference for conducting the transaction over a closed- or open-loop network. Based upon any detected merchant or cardholder preferences, the POS device routes the transaction to the appropriate open- or closed-loop network.)
- determining, by the acquirer processor, that the electronic transaction data identifies an entity associated with the pooled closed-loop account; and (see e. g. paragraph [0210] - central server 2130 references codes transmitted from the reader with database 2134 to match up the transmitted data to a particular coalition infrastructure 2140 or 2142. Moreover, as the second data type may include a plurality of numbers designating different members of a coalition participating in the closed-loop transaction processing, processor 2122 and central server 2130 are also able to recognize transactions relating to particular members of a specific coalition for completion of the transaction.)
-returning, by the acquirer processor over the electronic network, one or more approvals to the point-of-sale device (see e.g. paragraphs [ 0164, 0165] If the transaction parameters satisfy the merchant's preferences, the merchant approves the transaction at step 1555.  -- The merchant then transmits the financial data to a clearing house for authorization to debit one of the user's account at step 1556. The clearing house can, for example, regulate user credit card accounts. The merchant POS system processes the transaction when authorization is received from the clearing house at step 1557). 
	Therefore, it would have been obvious to a person or ordinary skill in the art, before the effective filing date of the invention, to modify Stouffer et al. and include the selection of the closed-pooled account, as taught by Fernandes et al., because it would be desirable to provide techniques for conducting financial transactions that accommodate both the merchant's predefined preferences and the buyer's predefined preferences regarding financial transactions. (see e.g. paragraph 0009).

Re-claim 22, Stouffer et al. teach a computer-implemented method of claim 21, further comprising: 
-returning, by the acquirer processor over the electronic network, a full approval to the point-of-sale device without communicating with a sponsoring network or an issuer, based on determining that the pooled closed-loop account has sufficient resources to complete the electronic transaction (see e.g. paragraph 0059- When the credit or debit facility is sufficient to cover the remaining transaction balance (step 472, Yes), the transaction is authorized (step 455). This transaction may also be a "seamless split-tender" transaction since no user or merchant action is required at the POS at the time of the transaction).

Re-claim 23, Stouffer et al. teach a computer-implemented method of claim 21, 
-wherein i) the pooled closed loop account is associated with multiple merchants and ii) each of the multiple merchants is associated with one or more point-of-sale devices (see e.g. paragraphs 0014, 0016, 0017 - There may also be one or more merchant partners associated with each category.), and wherein the electronic transaction data comprises an account number of the combination transaction vehicle and a terminal identifier of the point-of-sale device (see e.g. paragraph 0017, 0005, 0013; fig. 5A  - The cards may be a physical card, an application, an account number or other identifier, etc. – Merchant Identifiers).  

Re-claim 24, Stouffer et al. teach a computer-implemented method of claim 21, further comprising:
- transmitting, by the acquirer processor over the electronic network, a notification to the point-of-sale device based on determining the open-loop account has insufficient resources to complete the electronic transaction.   (see e.g. paragraphs 0020 -The processing engine 190 may then initiate a message back to the merchant POS 115 indicating the authorization status of the transaction. ---[0039] Referring back to step 250, if the processing engine 190 determines the transaction should be declined (step 250, No), the payment processing platform 185 may send a declined message to the merchant point of sale 115 which precludes completion of the transaction (step 270). 
Re-claim 25, Stouffer et al. teach a computer-implemented method of claim 21, wherein the acquirer processor is a merchant processor. (see e.g. paragraphs 0018, 0019)  

Re-claim 26, Stouffer et al. teach a computer-implemented method of claim 23, wherein the account number is within a range of issuer identification numbers (IINs) identifiable as combination transaction vehicle account numbers (see e.g. paragraphs 0013, 0020, 0035, 0056

Re-claim 27, Stouffer et al. teach a computer-implemented method of claim 23, wherein the pooled closed-loop account comprises multiple closed-loop accounts associated with the multiple merchants see e.g. paragraphs 0027, 0030-0032).  

Re-claim 28, Stouffer et al. teach a computer-implemented method of claim 22, wherein determining that the pooled closed-loop account has sufficient resources comprises determining that a closed-loop account of one of multiple merchants associated with the pooled closed-loop account has sufficient resources see e.g. paragraph 0057).  

Claim 29 recites similar limitations as claim 21 and is therefore rejected under the same arts and rationale.
Furthermore, Stouffer et al. teach a combination transaction vehicle i) readable by a plurality of point-of-sale devices and ii) associated with a pooled closed-loop account and an open-loop account; a point-of-sale device configured to accept the combination transaction vehicle and receive a selection of the pooled closed-loop account via user interface; (see e.g. paragraphs 0014, 0017, 0026, 0058 – a general-purpose purse; the user may employ the multi-purpose prepaid consumer discount card 110 or the card account number at a merchant point of sale (POS) 115 to make a purchase transaction).

Claim 30 recites similar limitations as claim 23 and is therefore rejected under the same arts and rationale. 

Re-claim 31, Stouffer et al. teach a system of claim 30, wherein the terminal identifier of the point- of-sale device is cross-referenced to one or more terminal identifiers of the one or more point-of-sale devices associated with the multiple merchants to determine that the point- of-sale device belongs to a merchant associated with the pooled closed-loop account (see e.g. paragraphs 0014; 0016, 0056, 0057).

Claim 32 recites similar limitations as claim 24 and is therefore rejected under the same arts and rationale.
Claim 33 recites similar limitations as claim 27 and is therefore rejected under the same arts and rationale. Claim 34 recites similar limitations as claim 22 and is therefore rejected under the same arts and rationale.
Claim 35 recites similar limitations as claim 21 and is therefore rejected under the same arts and rationale.
Claim 36 recites similar limitations as claim 23 and is therefore rejected under the same arts and rationale.
Claim 37 recites similar limitations as claim 31 and is therefore rejected under the same arts and rationale. Claim 38 recites similar limitations as claim 24 and is therefore rejected under the same arts and rationale.
Claim 39 recites similar limitations as claim 27 and is therefore rejected under the same arts and rationale. Claim 40 recites similar limitations as claim 22 and is therefore rejected under the same arts and rationale.

Response to Arguments
Applicant's arguments filed 1/28/22 have been fully considered but they are not persuasive..
Applicant’s argument:
In particular, claim 21 recites a series of specific steps performed by an "acquirer processor" to associate various types of information received from multiple sources, in order to "[[process]] an electronic transaction using a combination transaction vehicle."

Examiner’s answer:
The association of various types of information received from multiple sources as described by Applicant above is a fundamental economic practice.

Applicant’s argument:
The manner in which the acquirer processor is implemented to facilitate combination transaction vehicle usage reflects an improvement in the technical field of electronic transaction processing. 
For these reasons, the claim are integrated into a practical application. 

Examiner’s answer:
As described by Applicant, the acquirer processor uses received information to determine association of an entity with an account type and they type account being used.  This is viewed as a certain method of organizing human activity with the processor being used as a tool.  Receiving, sorting and categorizing data is well-understood, routine, and conventional function of a processor.  See MPEP 2106.05(d)(II).
Applicant’s argument: 
Stouffer and Fernandes fail to disclose or suggest, "determining, by the acquirer processor, using the terminal identifier, that the electronic transaction data identifies an entity associated with the pooled closed-loop account," as recited in independent claim 21. 
Examiner’s answer:

Stouffer teaches receiving transaction information comprising merchant identification data [0005]; determining if the merchant is a partner based on the received information [0056].
Merchants are categorized and processed based on their association with a group of partners. [0056].  The process of determining whether a merchant is program partner, in Stouffer, is the same is the process of determining whether a merchant is associated with the pooled closed loop account.

With respect to the Double Patenting rejection, Applicant states: “since none of the allegedly conflicting claims has issued, no action need be taken by Applicant at this time because it is unknown whether the claims in the present application will even issue in their current form. Therefore, no Terminal Disclaimer is needed at this time with respect to these provisional obviousness-type double patenting rejections.”
The Examiner acknowledges the statement.
Conclusion
Mullen et al. (8561894) – Powered Cards and Devices Designed, Programmed, and Deployed From a Kiosk.
Hammad et al. (8118223) – Smart Sign Mobile Transit Fare Payment.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

April 29, 2022